EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Richard Hanna on September 08, 2022 to amend the claims as following:

Claim 30 (Currently Amended): A method of tracking an animal in a population of animals, comprising:
applying a visual identifier to the animal comprising clipping a combination of toes of at least one limb of the animal;
associating reference identifier data of the visual identifier to animal data of the animal;
providing a platform having a transparent essentially flat plate defining a reading area and positioning a camera below the transparent essentially flat plate,
capturing, by the camera, a digital image of the visual identifier including the combination of clipped toes of the at least one limb of the animal;
in the reading area and generating the digital image when the animal is in the reading area;
recognizing the combination of clipped toes of the at least one limb of the animal from the digital image by digitally processing the captured digital image, wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb to localize the combination of clipped toes of the visual identifier from the digital image; 
comparing the recognized combination of clipped toes of the at least one limb of the animal to the reference identifier data of the visual identifier; and
identifying the animal based upon a result of the comparing the recognized combination of clipped toes to the reference identifier data of the visual identifier [recognition of the combination of clipped toes of the at least one limb of the animal].

Claim 31 (Canceled).

Claim 32 (Cancelled).

Claim 33 (Cancelled).

Claim 34 (Cancelled).

Claim 35 (Currently Amended): The method of claim 30, wherein the digitally processing the captured digital image comprises classifying the at least one limb in the digital image and wherein the digitally processing the captured digital image preferably comprises decoding the visual identifier from the classification of the at least one limb in the digital image.

Claim 36 (Cancelled).

Claim 37 (Cancelled).

Claim 38 (Cancelled).

Claim 39 (Cancelled).

Claim 40 (Currently Amended): The method of claim 30, comprising collecting study data about the identified animal, wherein the collecting the study data about the identified animal preferably comprises associating the study data to the animal data of the animal.

Claim 41 (Previously Presented): The method of claim 30, wherein the population of animals is involved in an animal study.

Claim 42 (Currently Amended): A system for tracking an animal in a population of animals preferably involved in an animal study, comprising: 
a computing arrangement [configured] to: 
associate reference identifier data of a visual identifier applied to an animal to animal data of the animal; the visual identifier being applied to the animal comprising a combination of toes of at least one limb of the animal;
recognize from a digital image of the visual identifier including the combination of clipped toes of the at least one limb of the animal by digitally processing [a captured] the digital image of the visual identifier applied to the animal, wherein the digitally processing the digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb to localize the combination of clipped toes of the visual identifier from the digital image; wherein the system comprises a platform having a transparent essentially flat plate defining a reading area in which the animal is to be positioned for capturing the digital image of the visual identifier applied to the animal via a camera, [the visual identifier comprising clipping a combination of toes of at least one limb of the animal]; the camera being positionable below the transparent essentially flat plate for capturing the digital image of the combination of clipped toes of the at least one limb of the animal;
compare the recognized combination of the clipped toes of the at least one limb of the animal to the reference identifier data of the visual identifier; and 
identify the animal based upon a result of said compare the recognized combination of the clipped toes to the reference identifier data of the visual identifier  [recognition of the combination of clipped toes of at least one limb of the animal,
wherein the computing arrangement is configured to identify the combination of clipped toes of at least one limb of the animal as the visual identifier when processing the captured digital image of the visual identifier in order to recognize the combination of clipped toes of at least one limb of the animal applied to the animal,
wherein the computing arrangement is configured to digitally process the captured digital image by detecting at least one region of interest covering the at least one limb; and comprising a camera being positionable below the transparent essentially flat plate for capturing the digital image of the combination of clipped toes of the at least one limb of the animal].

Claim 43 (Cancelled)

Claim 44 (Cancelled)

Claim 45 (Cancelled)

Claim 46 (Currently Amended): The system of claim 42, wherein the computing arrangement comprises: 
a mobile computing device comprising the camera to capture the digital image of the combination of clipped toes of at least one limb of the animal applied to the animal, and[/or] 
a data storage [configured] to store the animal data, the reference identifier data and the digital image.

Claim 47 (Currently Amended): The system of claim 42, further comprising a central computing unit [configured] to associate the reference identifier data to the animal data, to recognize the combination of clipped toes of at least one limb of the animal, and to identify the animal.

Claim 48 (Canceled).

Claim 49 (Cancelled).

Claim 50 (Currently Amended): The method of claim 30, wherein the recognizing the combination of clipped toes of the at least one limb of the animal further includes:
applying a convolutional neural network to generate a classification of the at least one limb in the digital image, and
decoding the visual identifier from the classification.

Claim 51 (Currently Amended): The system of claim 42, wherein the at least one limb in the [captured] digital image is recognized by:
applying a convolutional neural network to generate a classification of the at least one limb in the digital image, and
decoding the visual identifier from the classification of the at least one limb in the digital image.

Claim 52 (Currently Amended): The method of claim 30, wherein the digitally processing the [captured] digital image further includes localizing the at least one limb according to the pixels having the color of the at least one limb being different than a second color of the animal.

Claim 53 (Currently Amended): The system of claim 42, wherein the computing arrangement [is] further [configured to] digitally [process] processes the [captured] digital image by:
selecting pixels of the [captured] digital image in the detected at least one region of interest which have [a] the color in [a] the range predefined in accordance with the color of the at least one limb, and
localizing the at least one limb according to the pixels having the color of the at least one limb being different than a second color of the animal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 30 and 42 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a method of tracking an animal in a population of animals, comprising: applying a visual identifier to the animal comprising clipping a combination of toes of at least one limb of the animal; associating reference identifier data of the visual identifier to animal data of the animal; providing a platform having a transparent essentially flat plate defining a reading area and positioning a camera below the transparent essentially flat plate, capturing, by the camera, a digital image of the visual identifier including the combination of clipped toes of the at least one limb of the animal; in the reading area and generating the digital image when the animal is in the reading area; recognizing the combination of clipped toes of the at least one limb of the animal from the digital image by digitally processing the captured digital image, wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb to localize the combination of clipped toes of the visual identifier from the digital image;  comparing the recognized combination of clipped toes of the at least one limb of the animal to the reference identifier data of the visual identifier; and identifying the animal based upon a result of the comparing the recognized combination of clipped toes to the reference identifier data of the visual identifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684